Citation Nr: 9932434	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  92-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
secondary to service-connected multiple sclerosis.

2.  Entitlement to service connection for hypertension 
secondary to service-connected multiple sclerosis.

3.  Entitlement to service connection for left below knee 
amputation secondary to service-connected multiple sclerosis.

4.  Entitlement to increased ratings for the following 
service-connected residuals of multiple sclerosis:  loss of 
bladder control, rated as 40 percent from March 18, 1991, and 
as 60 percent from February 6, 1998; impairment of anal 
sphincter control, rated as 30 percent from October 1, 1996; 
and left lower extremity disability, rated as 10 percent from 
July 17, 1996.

5.  Entitlement to an effective date earlier than October 1, 
1996 for service-connected impairment of anal sphincter 
control secondary to multiple sclerosis.

6.  Entitlement to an effective date earlier than July 17, 
1996 for service-connected left lower extremity imbalance 
secondary to multiple sclerosis.

7.  Entitlement to an effective date earlier than July 17, 
1996 for a grant of a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1954, from October 1954 to September r1960, and from 
January 1961 to September 1964.

This appeal arises from a July 1991, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
hypertension and kidney disease secondary to service-
connected multiple sclerosis, and denied an increased rating 
for his service-connected multiple sclerosis, evaluated as 30 
percent disabling; and from March 1992 rating decision which, 
in pertinent part, denied entitlement to service connection 
for left below knee amputation secondary to multiple 
sclerosis and denied entitlement to a total rating based upon 
individual unemployability.

The Board remanded the appellant's claim for further 
development in a February 1994 decision.  In an April 1996 RO 
hearing, the appellant withdrew from appeal the issues of 
increased rating for right ankle disability and headaches.

By rating decision in May 1996, residuals of service-
connected multiple sclerosis, then rated as 30 percent, were 
re- rated as follows: neurogenic bladder, 40 percent from 
March 18, 1991; and optic neuritis, 20 percent from September 
16, 1994.

In his VA Form 9, dated in June 1996, the appellant withdrew 
from appeal the issues of increased rating for optic neuritis 
and increased rating for left wrist disability.

By rating decision in June 1996, the RO granted service 
connection for impotency secondary to multiple sclerosis, and 
assigned a noncompensable rating.  In August 1997, the 
appellant indicated that he was satisfied with the 
noncompensable rating.

In a July 1997 rating decision, the RO granted service 
connection for impairment of anal sphincter control secondary 
to service-connected multiple sclerosis, evaluated as 30 
percent disabling, effective October 1, 1996; granted service 
connection for "multiple sclerosis left lower extremity", 
evaluated as 10 percent disabling, effective July 17, 1996; 
and granted a total rating based upon individual 
unemployability, effective July 17, 1996.  With the addition 
of impairment of anal sphincter control and the left lower 
extremity disability as secondary to his multiple sclerosis, 
the combined rating for residuals of multiple sclerosis was 
increased from 40 to 70 percent disabling.

One of the issues which was certified to the Board was 
characterized as entitlement to an increased rating for 
multiple sclerosis residuals, rated 70 percent.  However, a 
careful reading of the appellant's testimony before the 
undersigned, and of prior statements from him, makes it clear 
that he was seeking increased ratings only for some of the 
service connected residuals of multiple sclerosis, namely 
loss of bladder control, impairment of anal sphincter control 
and involvement of the left lower extremity.  Any other 
increased rating claims for multiple sclerosis residuals that 
had been on appeal had either been withdrawn in his 
statements or his testimony.  Accordingly, the issue on the 
title page of this decision involving increased ratings for 
multiplier sclerosis residuals has been rephrased to 
accurately reflect the issue before the Board.

In December 1998, the appellant claimed service connection 
for peripheral vascular disease and for neuropathy of the 
right leg secondary to multiple sclerosis.  In his testimony 
before the undersigned, he claimed entitlement to a 
compensable rating for impotence and entitlement to an 
effective date earlier than July 17, 1996 for the grant of 
service connection for supine choking and sporadic dysphagia.  
These claims are referred to the RO for appropriate action.

The issues of service connection for left below the knee 
amputation; increased ratings for loss of bladder control, 
anal sphincter disability and left lower extremity 
disability; and earlier effective dates for multiple 
sclerosis of the left leg and TDIU are addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from August 1951 to 
August 1954, from October 1954 to September r1960, and from 
January 1961 to September 1964.

2.  Competent medical evidence does not indicate that the 
appellant currently has a chronic kidney disorder.

3.  Competent medical evidence does not indicate that the 
appellant has hypertension that originated during service, 
within one year of service, or as the result of his service-
connected multiple sclerosis.

4.  The appellant's claim for service connection for left 
below knee amputation secondary to service-connected multiple 
sclerosis is plausible.

5.  It was first factually ascertainable that the appellant 
had impairment of anal sphincter control secondary to 
multiple sclerosis on May 18, 1995.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
kidney disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1999).

3.  The appellant has submitted evidence of a well grounded 
claim for entitlement to service connection for left below 
knee amputation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  The criteria for an effective date of May 18, 1995, for 
entitlement to service connection for impairment of anal 
sphincter control secondary to multiple sclerosis have been 
met. 38 U.S.C.A. § 5110 (West Supp. 1998); 38 C.F.R. 
§§ 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a chronic 
kidney disorder, hypertension and a left below knee 
amputation secondary to his service-connected multiple 
sclerosis.  Under pertinent law and VA regulations, service 
connection may be granted if either disability was incurred 
or aggravated during service, if hypertension manifested to a 
compensable degree within one year thereafter, or if the 
appellant manifests a disability as a result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1999); Allen v. 
Brown, 7 Vet.App. 439 (1994).  It is not necessary to have a 
diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his claims.

Service medical treatment records are negative for any 
complaints or findings referable to a kidney disorder, 
hypertension, or a left below knee amputation, and a VA 
examination conducted in March 1961, prior to the appellant's 
military separation, was likewise negative.  

An October 1967 letter from the appellant's private physician, 
Roy L. Swank, M.D., was submitted.  Dr. Swank reported that 
the appellant had a history of body and extremity numbness in 
1964.  The impression was multiple sclerosis.

VA examinations were conducted in February 1968.  It was noted 
that the appellant reported time lost from work, largely due 
to multiple sclerosis.  No complaints or findings referable to 
a kidney disorder, hypertension, or extremity problems below 
the left knee were indicated.  Diagnoses included multiple 
sclerosis.

The appellant was granted entitlement to service connection 
for multiple sclerosis, evaluated as 30 percent disabling in a 
March 1968 rating decision.

VA outpatient treatment records refer to treatment for 
hypertension first noted that year.  February 1982 chest x-
rays revealed that the appellant's heart and aorta were within 
normal limits.  A VA hospitalization summary for a period of 
admission from February 1983 to March 1983 was submitted, 
which indicated that the appellant was admitted for complaints 
of weakness and tiredness.  It was noted that hypertension had 
been present for at least 3 years.  A neurology consult 
indicated that his multiple sclerosis was in remission and 
that his hypokalemia was probably secondary to diuretics.  

A VA hospitalization summary for a period of admission from 
April 1984 to May 1984 reported primary diagnoses of essential 
hypertension, multiple sclerosis in complete remission, and 
extensive tinea versicolor and tinea corporis.  A hippuran 
renogram was performed in order to rule out renovascular 
hypertension and it showed normal perfusion of both kidneys.  
A VA hospitalization summary for a period of admission in 
December 1985 reported that the appellant's hypertension was 
discovered in 1979.  A VA hospitalization summary for a period 
of admission in December 1988 reported that the appellant was 
admitted with complaints of blurring of vision and episodes of 
sleepiness.  An MRI of his brain showed multiple 
paraventricular plaques consistent with a diagnosis of MS.  
The diagnosis was of multiple sclerosis.

A VA hospitalization summary for a period of admission from 
November 1990 to January 1991 was submitted.  The appellant 
presented with abdominal and back pain since the evening prior 
to admission which was especially severe in the left groin, 
abdomen and back, after lifting a heavy box at his store.  An 
emergency computerized axial tomography scan revealed a 
retroperitoneal hemorrhage.  He was immediately taken to the 
operating room for resuscitation and repair.  An aortic graft 
was placed.  His post operative course was stormy, as 
expected.  It was noted that, incidentally, the computerized 
axial tomography scan demonstrated the presence of 
cholelithiasis and suggested a cyst in his left kidney.  

The appellant developed acute renal failure requiring 
hemodialysis.  He also developed ischemia in both lower 
extremities and progressive forefoot gangrene of the toes of 
his left foot which required a below the knee amputation in 
December 1990.  Pathology report of the left leg and foot 
indicated a diagnosis of thrombophlebitis, posterior and 
tibial vein, thrombotic occlusion, anterior tibial artery, 
cellulitis, and gangrene of the foot.  A sonogram of the 
kidneys performed to rule out embolism revealed no evidence of 
any hydronephrosis or any gross mass or cystic lesion in 
either kidney.  Chest x-rays revealed moderate cardiomegaly 
and atherosclerotic changes of the aorta.  There were areas of 
subsegmental atelectasis at the lung bases associated with 
moderate superimposed perihilar vascular congestion, which 
were subsequently reported to be resolving.  A sonogram of the 
popliteal arteries, revealed no evidence of aneurysmal 
dilatation of the popliteal arteries and mild atherosclerotic 
changes.

A VA hospitalization summary for a period of admission from 
January 1991 to February 1991, indicated that the appellant 
received therapy and amputee rehabilitation.  Examination of 
his cardiovascular, respiratory and gastrointestinal systems 
was unremarkable.  Diagnoses included left below knee 
amputation for ischemia, status post abdominal aortic aneurysm 
rupture repair, arteriosclerotic heart disease, multiple 
sclerosis by history, and hypertension.

The appellant filed a claim for entitlement to service 
connection for a kidney condition and hypertension secondary 
to his multiple sclerosis in May 1991.

A VA cardiovascular examination was conducted in June 1991.  
He reported occasional urgency and incontinence, but denied GU 
symptoms of consequence. Diagnoses included no genitourinary 
pathology determined.

A VA neurological evaluation was also conducted in June 1991.  
Diagnoses included a history of ruptured aortic aneurysm with 
surgery and below knee amputation of the left leg; history of 
multiple sclerosis; history of hypertension and kidney 
disorder; history of old fracture and surgery of the right 
ankle and left wrist.  The examiner indicated that the 
appellant was permanently disabled and unemployable.

A June 1991 VA orthopedic examination indicated that the 
appellant apparently had a ruptured aortic aneurysm 
approximately a year earlier and, because of a surgical 
problem, it was decided to amputate the left leg below the 
knee.  The impression was of below the knee amputation on the 
left, with a stump in good working order, and fusion of the 
right ankle.

A December 1991 letter from Dr. Swank.  Dr. Swank enclosed a 
copy of an article which appeared in 1948 in New York.  He 
claimed that this study was the most serous one of the general 
vascular system in multiple sclerosis that he had seen.  He 
reported that a high percentage of cases eventually develop 
advanced ischemia of the extremities, especially in the feet 
and legs which results in the feet being very cold, ischemic 
and discolored.  He claimed that occasionally toes and even 
parts of an extremity become gangrenous.  He indicated that, 
in the appellant's case, he would "consider the multiple 
sclerosis to be the cause of the loss of his leg and rupture 
of his aorta."

The research enclosed with Dr. Swank's letter was Chapter XV, 
Significance of Peripheral Vascular Changes in Multiple 
Sclerosis, reportedly an excerpt from Research Publications - 
Association for Research in Nervous and Mental Diseases. Vol 
18 - Subject Multiple Sclerosis.  The purpose of the writing 
was to "offer clinical evidence of physiological and 
structural changes in the peripheral circulation as an almost 
invariable accompaniment of the disease."  The results of the 
study performed indicated that of the 170 cases of multiple 
sclerosis observed there appeared "well marked capillary 
abnormalities, ranging from ++ to ++++, in 95%."  In summary, 
it was reported that the observations "indicate the 
existence, in a very high percentage of cases of multiple 
sclerosis, of abnormalities of peripheral circulation."  It 
was the opinion of the authors that the clinical demonstration 
of peripheral vascular changes was quite in harmony with all 
present hypotheses of the pathogenesis of multiple sclerosis, 
except possibly that of an infectious basis.  It was further 
reported, however, that, in order to establish the theory on a 
firmer basis, it would be necessary to prove that the vascular 
changes observed peripherally were paralleled by similar 
changes in the lesions of the central nervous system.  It 
would also be necessary to demonstrate the evidence of primary 
occurrence of these vascular phenomena in the early course of 
the disease.  

At his January 1992 hearing on appeal, the appellant testified 
regarding his various disabilities.  He indicated that he had 
been receiving treatment for hypertension since 1969, and that 
the doctors had implied that it was secondary to his MS.  He 
claimed that research had revealed that 95% of MS patients had 
vascular problems.  He expressed the belief that he believed 
that his long term hypertension caused his aneurysm, that his 
kidney failure was brought on when the aneurysm ruptured, and 
that gangrene set in his left leg due to his kidney failure.  
Therefore, he claimed that all of these conditions were 
secondary to his MS.  

The appellant submitted abstracts from two articles dated in 
1980 and 1981, respectively.  The 1980 article indicated that 
9 patients showed considerable fluctuation in leg blood flow 
unrelated to activation of a stimulator, and the second 
article indicated that the findings in 40 MS patients and in 
40 healthy persons pointed to the fact that cardio-respiratory 
disorders were "no rare occurrence" in multiple sclerosis 
patients, but noted that almost nothing is known about 
disturbances of autonomic functioning multiple sclerosis.

A report entitled Five-Year Follow-Up on Multiple Sclerosis, 
Report on Veterans Administration Cooperative Study, from the 
Archives of Neurology, Vol 11, December 1964, was submitted.  
The report followed patients to determine the benefits of 
isoniazid on multiple sclerosis.  The appellant emphasized 
that portion of the article that of the 52 deaths with 23 
autopsy reports, out of the 186 patients followed, 12 were 
attributed to kidney disease, usually pyelonephritis.

Records from the Social Security Administration include a 
September 1992 application for disability benefits in which 
the appellant reported that he sought medical treatment on a 
monthly basis for MS, migraines, a fused ankle, amputation, 
and high blood pressure.  He reported that he took Niacin and 
aspirin for migraines, Ibuprofen for his orthopedic problems, 
and several medications for high blood pressure, but that he 
took no medication for MS.  The interviewer noted that the 
only discernable problem was a limb missing and use of 
assistance to ambulate.  Disability was granted, effective 
June 1992, for a primary diagnosis of peripheral arterial 
disease of the right lower extremity with a secondary 
diagnosis of status post below knee amputation of the left 
lower extremity.

VA treatment records dated from January 1991 to October 1994 
reported that the appellant was followed for various physical 
complaints, including hypertension, migraine headache, below 
knee amputation with replacement prosthesis in June 1993, 
numbness in his right leg, and multiple sclerosis symptoms.  
He was seen in the Neurology Clinic in September 1992.  It was 
noted by the examiner that the "[g]eneral understanding of 
multiple sclerosis is that it is not linked to HTN, kidney 
disease though [the appellant] suggests some decreased LE 
[lower extremity] circulation symptoms preceding surgeries on 
LEs."  A history of impotence, bladder incontinence, 
decreased kidney function, headache and phantom limb pain was 
noted.  A September 1994 entry reported that the appellant 
presented for evaluation of urinary incontinence.  Neurogenic 
bladder secondary to MS was indicated.

At his December 1992 hearing on appeal, the appellant 
testified regarding his multiple sclerosis symptoms.  He 
indicated that he had periods of difficulty with speaking.  He 
reported bladder and bowel control problems, eczema of some 
type, and blurred vision, all of which come and go.  He 
testified that he had no equilibrium and held on to something 
to hold on to when walking.  He claimed that he had vascular 
disease due to his multiple sclerosis and submitted articles 
which he believed indicated a statistical correlation.  He 
reported that he was told by a doctor that his hypertension 
was probably related to his MS.  He also claimed that a 
physician from Germany told him that it was expected that 
"something approaching one-third of all MS patients" would 
die of kidney failure.  He indicated that he took medication 
for hypertension and was taking antibiotics for an infection 
of his amputation stump.  He also carried Niacin, and Motrin 
for headaches.  He reported that he had been approved for 
Social Security disability benefits 6 months earlier.

A VA hospitalization report for a period of admission in 
January 1993 reported that the appellant presented with 
complaints of urinary problems of urgency and incontinence.  
He also reported incontinence of bowels, worse during the past 
7 weeks.  He claimed that his speech was slurred that morning 
and lasted approximately 1 hour.  It was noted that he was 
last seen by neurology in December 1990.  He was placed on 
aspirin therapy to be followed up in the Neurology Clinic as 
an outpatient in 6 months.

The Board remanded the appellant's claim for additional 
development in a February 1994 decision.

A VA joints examination was conducted in March 1994.  The 
examiner noted that the MS was causing some imbalance.

A VA neurological examination was conducted in July 1994.  The 
examiner observed no language deficit at the time.  The 
appellant's memory was within normal limits.  Cranial nerve 
examination demonstrated visual acuity of both eyes to be 
approximately 20/20 with correction.  Motor examination was 
5/5 throughout, without any pronator drift appreciated.  
Sensory examination was intact to all modalities except for 
some questionable dorsal decreased pinprick on the right foot.  
Reflexes were diminished throughout but symmetric, 1+ with the 
right ankle jerk being 1+ as well and no evidence of clonus.  
There was a flexor response with plantar stimulation on the 
right.  The diagnosis was:
1.  History of multiple sclerosis.  I am unable to 
confirm this diagnosis on today's examination, 
especially without having his medical records 
available for review.
2.  Common migraine headaches, infrequent.
3.  Bladder dysfunction by history.
4.  Impotence by history.  I am recommending a 
urologic evaluation and cystometry testing.  

Note: the [appellant] has moderate disability 
secondary to his left below-knee amputation and 
right ankle fusion more so than his neurologic 
condition.

A VA urology examination was conducted in August 1994.  The 
appellant reported that he had had progressive onset of 
difficulty emptying his bladder, and incontinence.  He claimed 
that he was having leakage, and loss of sensation of his 
bladder when voiding.  He indicated that he did timed, double 
voiding, where he voided every 45 minutes to an hour to 
prevent leakage using the Crede maneuver.  The assessment was 
of neurogenic bladder secondary to MS.  Recommendation was for 
a urinalysis, an electrolytes to check renal function, and 
urodynamics to set a baseline and definitive diagnosis of his 
neurogenic bladder.

A March 1995 letter from Dr. Swank was submitted.  Dr. Swank 
reported that the appellant had a clear cut diagnosis of 
multiple sclerosis at O.H.S.U., and that his ruptured aorta 
and amputation of a leg would "most certainly be related and 
due to the Multiple Sclerosis."  Regarding the "kidney 
failure" he indicated that the "study by Grain" points 
"clearly to the frequent vascular complications which appear 
early in the disease of multiple sclerosis, and leads to 
general atherosclerosis of the vascular system - in this 
patient, rupture of the aorta, obstruction of circulatory flow 
to the extremities with loss of one (1) leg, and finally 
kidney disease."

Newsletters from the office of Dr. Swank at the University of 
Oregon Health Sciences Center spanning from December 1979 to 
June 1992 were submitted which discussed various health and 
social issues of interest to persons with multiple sclerosis.  

Additional abstracts from numerous medical journals regarding 
medical studies pertaining to multiple sclerosis, and an 
article entitled, Editorial: Peripheral Nerve Abnormalities in 
Multiple Sclerosis, by Stephen G. Waxman, M.D., Ph.D., were 
submitted.

VA outpatient treatment records dated from October  to 
December 1995 were submitted which indicated that the 
appellant was treated for his numerous physical complaints.  A 
November 1994 entry reported that the appellant was treated 
for complaints of blurring vision and vertigo.  The examiner 
found probable post optic neuritis by the appellant's 
description of "losing vision."  The assessment was of MS 
with probable post optic neuritis, stable per the appellant.  
A December 1994 entry again indicated that his MS was stable.  
He was status AAA (abdominal aortic aneurysmectomy - aneurysm) 
repair with ARF (acute renal function) resolved, with left BKA 
(below knee amputation) with phantom pain.  His hypertension 
(questionable hyperaldo) was treated with medication.  
Headaches were noted, but the appellant did not want to alter 
his blood pressure regimen.  A vascular lab study, lower 
extremity arterial testing, revealed moderate right leg 
ischemia secondary to femoral-popliteal occlusive disease. 

An April 1995 VA treatment record reflects that the appellant 
had a history of AAA repair which was complicated by acute 
renal failure and acute vascular occlusion of the left lower 
extremity resulting in a left BKA.  A treatment record dated 
May 18, 1995 states that the appellant's multiple sclerosis 
problems included "constipated a lot- post BM incontinence."  
A September 1995 ophthalmology consult reported that he 
complained of loss of vision/blurry for several seconds.  The 
impression was of MS with probable optic neuritis in the past; 
transient visual obscuration with vertigo for more than 20 
years and chalazion LLL.  An October 1995 entry reported 
that the appellant's visual problems were consistent with a 
diagnosis of MS.  A December 1995 entry reported an impression 
of neuropathy, likely vascular, secondary to peripheral 
vascular disease.

A January 1996 VA examination for diseases of the heart was 
conducted.  VA opthamology examination in January 1996 
revealed corrected visual acuity to 20/25+ on the right and to 
20/25+ on the left.  The appellant had complaints of frequent 
"defocusing" episodes several times per week that usually 
last only seconds and affect both eyes.  Diagnoses included MS 
with past episodes of optic neuritis, possible mild visual 
field loss secondary to #1, blepharitis, cystic lesion on the 
left lower eyelid, and PVD both eyes.

A skin examination revealed that the appellant did not have 
eczema of his hands and feet, but rather had KOH-proven fungal 
infection, for which topical treatments were ineffective.  
Oral antifungal medication was recommended.  

An examination of the appellant's feet was also conducted.  
Surgical history was also noted on the right foot for numerous 
surgeries secondary to trauma with 3 surgeries on the right 
heel area.  Musculoskeletal exam was status post triple 
arthrodesis with loss of function in the rear foot and mid-
foot area with significant decreased mobility of the right 
lower extremity, significant loss of function secondary to 
triple arthrodesis, and loss of motion at the ankle joint.  

In an addendum, the examiner reported that the appellant's 
neurologic symptoms were consistent with his multiple 
sclerosis due to his decrease in loss of muscle tone, loss of 
function, as well as decreased neurologic symptoms consisting 
of paresthesias, loss of sensory, motor and vibratory 
discrimination and function. 

A VA urology examination was also conducted in January 1996.  
The examiner noted that he had last seen the appellant for 
erectile dysfunction in August 1995.  A history of neurogenic 
bladder consistent with multiple sclerosis was reported.  
Again, it was noted that this was a waxing and waning type 
neurogenic bladder and that the appellant had good continence 
at times.  The appellant also reported bowel incontinence.  A 
urodynamic study in September 1994 had revealed essentially 
normal urodynamic study except for low flow rate.  A history 
of neurogenic bladder was reported.  However, urodynamic 
studies on file were normal and the examiner noted that he 
would have normal urodynamics if his multiple sclerosis was 
under control at the time.

A VA neurological examination was also conducted.  The 
appellant reported that he had had multiple exacerbations and 
remissions of multiple sclerosis.  He claimed that his only 
ongoing symptom was the occurrence of blurry vision for two 
seconds, to four to five minutes which occurred at random 
times, five to six time per week.  He also claimed to have 
some other episodes of loss of vision associated with 
lightheadedness.  He denied current incontinence.  He claimed 
to have some problems with balance and drop foot on the right 
as well as instability of the right lower extremity.  He also 
had some mild incoordination of the left hand and a history of 
"dropping" things.  Other significant history included an 
abdominal aortic aneurysm in 1990 with below knee amputation 
15 days later and some problems with kidney failure after 
that.  

The examiner noted that the appellant "seems to be convinced 
and has interpreted other physicians' messages to be that his 
multiple sclerosis could be responsible for the amputation of 
his leg and his kidney problems."  He also reported a history 
of migraines.  Examination of his cranial nerves revealed that 
the extraocular muscles were intact.  The appellant had 
bilateral mydriasis secondary to a recent ophthalmology 
examination.  There was no facial asymmetry.  Motor 
examination was 5/5 with normal tone and bulk.  Cerebellar 
examination of finger to nose, rapid alternating movements and 
fine motor were within normal limits.  It was noted that the 
appellant wore a brace on his right lower extremity to 
stabilize his right ankle which had some history of fusion, 
but gait was slightly unsteady.  The appellant had difficulty 
turning.  There was some tranquil ataxia noted when the 
appellant was asked to close his eyes in the sitting position.  
The assessment was- will establish history of multiple 
sclerosis, and a history of migraine.  An EEG was within 
normal limits.

Speech pathology evaluation was normal.  The appellant claimed 
that he had slurred speech near the onset of multiple 
sclerosis, but that he currently was experiencing no speech 
difficulties.  His chief complaint at the time was of severe 
coughing when lying down which often prevented him from 
falling asleep.  He denied difficulty with swallowing liquid 
or solid food.  He denied weight loss or heartburn.  The 
examiner summarized that the appellant had no significant 
speech, language or oropharyngeal swallowing deficits on 
examination.  His complaints of coughing upon lying down were 
suggestive of gastroesophageal reflux and it was recommended 
that he receive a barium swallow to rule out reflux.

At his April 1996 hearing on appeal, the appellant testified 
regarding his service connection claim.  He related that he 
believed that he had bladder problems, hypertension, lack of 
hand and eye coordination, impotence, vision problems, leaking 
anus sphincter, and numbness due to MS.  He reported that he 
went to the bathroom every half hour during the day and every 
2 hours at night to keep his bladder under control.  He also 
he indicated that he had leakage of his bladder 3 out of 5 
days, by the end of the day.  He denied wearing pads.  He also 
reported that he had bowel leakage 2 or 3 times a week.  He 
claimed that he took 16 pills per day for his hypertension.  
He testified that he could not obtain a job because of his 
multiple sclerosis.

An article entitled A Comparative Study of Impairment Ratings 
in Multiple Sclerosis Patients, was submitted which discussed 
the evaluation of patients with multiple sclerosis using the 
Kurtzke Scale.  An article entitled Peripheral Sensory 
Abnormalities in Patients with Multiple Sclerosis was also 
submitted which discussed sensory abnormalities found in 14 
study patients.

VA treatment records dated from July to October 1996 were 
submitted.  The appellant was seen for a follow up of his 
multiple sclerosis.  Neurological examination dated July 17, 
1996 revealed that the appellant was alert and oriented times 
3 with fluent speech.  Cranial nerves were intact.  He had 5/5 
motor throughout.  Sensory examination revealed abnormalities.  
The examiner reported that the appellant had NCV neuropathy.  
It was noted that "[t]his is possible MS related 
Neuropathy."  The appellant had fair balance/gait = slight 
broad base poor balance.  The examiner reported that "[t]his 
means at least part of his balance problem is secondary to his 
M.S."  He also reported that the appellant had choking supine 
secondary to MS = spastic dysphagia. 

An October 1, 1996 VA treatment entry reported that the 
appellant's had anal sphincter dysfunction "most likely 
secondary to MS with subsequent incontinence."  The examiner 
reported that this is the course of MS.  The appellant 
reported a history of chronic constipation and no "feeling" 
for bowel movement for the past 10 to 12 years.  He indicated 
that he would have a period of constipation then loose stool.  
A high fiber diet, medications, and sphincter exercises were 
recommended.  The examiner further reported that "SER" also 
appeared to be a consequence of dysmobility secondary to MS.  

A March 1998 VA genitourinary examination was conducted.  The 
appellant reported a history of bladder incontinence.  He 
claimed that had had to learn to control his incontinence by 
going to the bathroom while at home every half hour, and also 
wearing diapers at night in bed, along with bed pads.  He 
stated that he had no feeling of urination, but that if he did 
it was too late.  He claimed that he left his house once or 
twice a week and each time he used between 1 and 3 diapers.  
The appellant also reported that he had trouble with his bowel 
movements.  He stated that ordinarily he was constipated and 
then had to take a laxative, generally Senna, which caused him 
to have a large bowel movement.  Following this he claimed 
that he frequently leaked stool and then, after 3 or 4 days, 
he became constipated again.  The examiner diagnosed multiple 
sclerosis and secondary loss of bladder control.

At his December 1998 hearing before the undersigned, the 
appellant again testified regarding his claims.  He reported 
that he had had a problem with anal sphincter control since 
the early 1990's and that he currently used absorbent material 
on his bed and diapers.  He reported a cycle of constipation 
for several days followed by several days of loose bowels.  
Regarding his vision, he claimed that he had "blank spots" 
in his vision pattern due to MS, but that his brain had 
learned to compensate for this loss.  He claimed that he had 
difficulty with speech at times.  He reported dysphasia in 
1996.  He testified that he first developed "quick onset" 
hypertension in 1976, 1977 which he controlled with 
medication.  He claimed that doctors had indicated, because 
his hypertension was so hard to control, that it could be 
related to his MS.  He denied that any doctors had related his 
kidney problems to MS, but claimed that studies showed a 
relationship in general.  He further claimed that he had no 
current problems with his kidneys, but was referring to kidney 
failure experienced prior to his below knee amputation for 
gangrene in 1990.  Regarding his claim for an earlier 
effective date for a total rating based upon individual 
unemployability, he claimed that his MS became much worse 
after his hospitalization in 1990.  He further testified that 
an earlier effective date for the nerve problem in his left 
lower extremity was warranted because he could not ambulate on 
crutches due to his MS.  He felt that the effective dates for 
his unemployability and left leg disability should be December 
17th 1990, the date of amputation.

1.  Entitlement to service connection for a kidney disorder 
secondary to service-connected multiple sclerosis.

The Board finds that the evidence does not establish that the 
appellant currently has a chronic kidney disorder that was 
incurred or aggravated during military service, or that is 
related to his service-connected multiple sclerosis.  In so 
finding, the Board places emphasis on the appellant's military 
treatment records which are negative for any complaints or 
findings referable to a kidney disorder; his post service 
medical treatment records which merely indicate that the 
appellant developed acute renal failure requiring hemodialysis 
during a period of hospitalization from November 1990 to 
January 1991, with no further objective findings referable to 
a kidney disorder other than by history, referred to as 
resolved in 1995; and his December 1998 testimony on appeal, 
at which time, the appellant denied any current complaints or 
problems referable to his kidneys.  There is a reference to 
tests consistent with cholelithiasis in 1990, but subsequent 
medical evidence clearly states that the appellant did not 
have kidney disease.

As there is no current diagnosis of a chronic kidney disorder, 
and, as the Court has held, "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet.App. 268 (1997); Brammer, 3 Vet.App. 223 (1992), Rabideau, 
2 Vet.App. 141 (1992).  Therefore, VA's duty to assist the 
appellant in the development of this issue is not for 
application.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

2.  Entitlement to service connection for hypertension 
secondary to multiple sclerosis.

The Board finds that the evidence does not establish that 
hypertension was incurred or aggravated during service, 
manifested to compensable degree within one year, or developed 
as the result of his service-connected multiple sclerosis.  In 
so finding, the Board places emphasis on the appellant's 
military treatment records which are devoid of any complaints 
or findings referable to hypertension; his post service 
treatment records which first indicate the existence of 
hypertension in 1979, many years after service.

Since there is no objective medical evidence to establish that 
the appellant currently has hypertension that originated 
during service, within one year thereafter, or that is related 
to his service-connected multiple sclerosis, it is found that 
the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992). 

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has 
hypertension that is a consequence of his service-connected 
multiple sclerosis, his assertions of a medical diagnosis and 
opinion on causation alone are not probative.  See also, Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993). 

Although numerous articles have been submitted that show that 
persons with multiple sclerosis often have hypertension, the 
Board finds that they lack probative value for purposes of 
establishing that the appellant's hypertension, originally 
manifested as the result of his multiple sclerosis.  See 
Elkins v. Brown, 5 Vet.App. 74, 78 (1993) (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed claimant's SMRs or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet.App. 229 (1993) (holding that the BVA was not required 
to accept the medical opinions of two doctors who rendered 
diagnoses of post-traumatic stress disorder almost twenty 
years after claimant's separation from service and who relied 
on history as related by the appellant as the basis for those 
diagnoses); Sacks v. West, 11 Vet.App. 314 (1998) (holding 
that medical article that includes a generic statement that 
phemphigus vulgaris usually presents with erosions around the 
mouth and that such erosions are often the first symptoms of 
the condition was too generic to satisfy the nexus 
requirement of a well grounded service connection claim.) 

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
hypertension that was incurred in or aggravated by service, 
within one year of service, or that manifested as a result of 
his service-connected multiple sclerosis.  Additionally, by 
this decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

3.  Entitlement to service connection for left below knee 
amputation secondary to multiple sclerosis.

In support of this claim, the appellant submitted opinion from 
Dr. Swank to the effect that multiple sclerosis was the cause 
of the left below the knee amputation.  The Board finds this 
opinion sufficient to render the claim plausible.  Therefore, 
to this extent, the claim is allowed.  The merits of the claim 
are addressed in the remand appended to this decision.

4.  Entitlement to an effective date earlier than October 1, 
1996 for service-connected impairment of anal sphincter 
control secondary to multiple sclerosis.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that these claims are "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
record has been sufficiently developed by the RO, and that the 
Board may therefore proceed to disposition of the matter.

Analysis

Under the provisions of 38 U.S.C.A. § 5110(a) (West 1991) and 
38 C.F.R. § 3.400 (1999), awards of compensation, pension, and 
dependency and indemnity compensation benefits are generally 
effective on the date the VA receives the claim or the date 
entitlement arose, whichever is later.  With specific 
reference to claims for increased disability compensation, the 
earliest date as of which it is factually ascertained that an 
increase in disability had occurred if claim is received 
within one year of such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (1999). 

With respect to the impairment of anal sphincter control, the 
effective date assigned by the RO, October 1, 1996, was 
apparently based VA outpatient treatment records of that date 
that referenced anal sphincter dysfunction likely secondary to 
multiple sclerosis.  The Board has carefully reviewed the 
extensive medical evidence, and finds the first medical 
evidence of bowel dysfunction secondary to multiple sclerosis 
is found in VA outpatient treatment record dated May 18, 1995.  
At that time, the list of the appellant's multiple sclerosis 
problems included "constipated a lot- post BM incontinence."  
Accordingly, the Board finds that it was first factually 
ascertainable that the appellant had increase in multiple 
sclerosis due to impairment of anal sphincter control as of 
that date.  The record shows that prior to that date, in a 
March 1995 statement, he had claimed intermittent problems 
with bowel control secondary to multiple sclerosis.  He also 
indicated that he was last given medication for bowel control 
problems at "Bay Pines in January of 1994."  However, review 
of his records from the VAMC, Bay Pines, during this time 
period does not show treatment for bowel control problems 
secondary to multiple sclerosis.  


ORDER

Having found the claim for entitlement to service connection 
for a kidney disorder secondary to service connection not 
well grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for hypertension secondary to multiple sclerosis not well 
grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for left below knee amputation is well grounded, to this 
extent, the appeal is allowed. 

An effective date of May 18, 1995 for service connection for 
impairment of anal sphincter control secondary to multiple 
sclerosis is granted.


REMAND


In view of the fact that the Board has found the claim for 
service connection for left below the knee amputation to be 
well grounded, by reason of Dr. Swank's opinion, VA is 
required to assist the appellant in developing the facts of 
this claim.  To do so, the claim should be reviewed by VA 
specialist in cardiovascular disorders, if available, for 
opinion as to the etiology of the amputation.

As to the claims for increased ratings for anal sphincter 
disability and the disability characterized as multiple 
sclerosis left lower extremity, review of the statement of 
the case and the supplemental statements of the case does not 
show that the appellant has been provided with the applicable 
rating criteria.  As for the claim for increased rating for 
loss of bladder control, he has not been provided the rating 
criteria in effect prior to February 17, 1994, when these 
criteria were revised.

With respect to the claim for an earlier effective date for 
multiple sclerosis left lower extremity, rated 10 percent 
since July 17, 1996, this date was assigned on the basis of a 
VA outpatient treatment records of July 17, 1996 which stated 
that "the veteran has a balance problem secondary to multiple 
sclerosis neuropathy of his left lower extremity.  He walks 
with a broad base gait.  Since this condition is first 
documented on 7/17/96, that is the effective date of the 
grant."  See Supplemental Statement of the Case in November 
1997.  

The appellant has been claiming that he has had balance 
problems due to multiple sclerosis for many years.  See, for 
example, his statement in March 1995.  However, he underwent 
left below the knee amputation in December 1990, so any 
relatively current balance problems due to multiple sclerosis 
cannot be attributed to the left leg.  The RO should clarify 
whether it is left leg problems that are causing the 
imbalance.  It is possible that such review will result in a 
different effective date.

With respect to for an earlier effective date for TDIU, 
consideration of this claim must be deferred until the 
inextricably intertwined issue of service connection for left 
below the knee amputation is resolved.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain all current 
records of the appellant's treatment for 
multiple sclerosis residuals.

2.  The RO should arrange for the 
appellant's claims file to be reviewed by 
a cardiovascular specialist for opinion 
on the following question:  Is it at 
least as likely as not that the 
appellant's left below the knee 
amputation was proximately due to or the 
result of the service connected multiple 
sclerosis?  The rationale for the opinion 
should be set forth.

3.  The RO should clarify the basis of 
the grant for service connection for the 
disability characterized at present as 
"multiple sclerosis left lower 
extremity" and, in doing so, should also 
establish an effective date consistent 
with the facts as determined.  

4.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The claims (including the TDIU 
earlier effective date claim) should be 
readjudicated, and if the benefits sought 
are not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case that 
includes the current criteria applicable 
to rating the anal sphincter and left 
lower extremity disabilities and the old 
criteria applicable to rating the bladder 
disability.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







